EXHIBIT 10.31

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This Third Amendment (the “Amendment”) to the Employment Agreement, dated
effective as of June 1, 2007 (as previously amended, the “Agreement”), by and
between HCC Insurance Holdings, Inc., a Delaware corporation (“HCC”), and
Michael J. Schell (“Executive”) is made and entered into as of May 22, 2013 (the
“Execution Date”). HCC and Executive are sometimes collectively referred to
herein as the “Parties” and individually as a “Party”. All capitalized terms,
not otherwise defined herein, shall have the meaning ascribed to such term in
the Agreement.

RECITALS

WHEREAS, the Parties set forth the terms and conditions of Executive’s
employment with HCC in the Agreement; and

WHEREAS, the Parties now desire to amend the Agreement to extend the term
thereof.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, HCC and Executive hereby agree as follows:

AGREEMENT

 

1. Effective as of the Execution Date, Section 1 of the Agreement shall be
deleted in its entirety and replaced with the following:

1.            Term. The Company hereby agrees to employ Executive as its
Executive Vice President, and Executive hereby agrees to accept such employment,
on the terms and conditions set forth herein, for the period (the “Term”)
commencing on the Effective Date and expiring at the earlier to occur of
(a) 11:59 p.m. on December 31, 2016 (the “Expiration Date”) and (b) the
Termination Date (as hereinafter defined).

 

2. The provisions of Section 1 of this Amendment are hereby incorporated into
and made part of the Agreement as if fully set forth therein.

 

3. Except as expressly provided herein, all other terms and conditions of the
Agreement shall remain unchanged, and as expressly amended hereby, the Agreement
is ratified and confirmed in all respects and shall remain in full force and
effect.

 

4. This Amendment shall be governed by and construed in accordance with the laws
of the State of Texas.

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

 

EXECUTIVE:     COMPANY:      

HCC Insurance Holdings, Inc.

/s/    Michael J. Schell

    By:  

/s/    Christopher J.B. Williams

Michael J. Schell      

Christopher J.B. Williams

Chief Executive Officer

Date:  

    May 30, 2013

   

Date:

 

May 22, 2013